Citation Nr: 1227397	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  06-12 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic lumbosacral spine disorder to include degenerative disc disease.  

2.  Entitlement to service connection for a chronic right foot disorder to include hallux exostectomy residuals and second and third metatarsal osteotomy residuals.  

3.  Entitlement to service connection for a chronic left foot disorder to include hallux exostectomy residuals and second and third metatarsal osteotomy residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from February 1971 to August 1973.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the New Orleans, Louisiana, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for bilateral pes planus, a back disorder; right hallux exostectomy residuals and second and third metatarsal osteotomy residuals; and left hallux exostectomy residuals and second and third metatarsal osteotomy residuals.  In May 2010, the Board determined that new and material evidence had been received to reopen the Veteran's claims of entitlement to service connection; granted service connection for chronic bilateral pes planus; and remanded the issues of service connection for a chronic back disorder, a chronic right foot disorder, and a chronic left foot disorder to the RO for additional action.  

The Board has reframed the issues of service connection for a back disorder, a right foot disorder, and a left foot disorder as entitlement to service connection for a chronic lumbosacral spine disorder to include degenerative disc disease, a chronic right foot disorder to include hallux exostectomy residuals and second and third metatarsal osteotomy residuals, and a chronic left foot disorder to include hallux exostectomy residuals and second and third metatarsal osteotomy residuals, respectively, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

The issues of service connection for both a chronic right foot disorder and a left foot disorder are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Service connection is currently in effect for bilateral pes planus.  

2.  The Veteran's chronic lumbosacral spine degenerative disc disease, discectomy residuals, right L5 radiculitis, and lumbar spine strain have been shown to be etiologically related to his service-connected bilateral pes planus.  


CONCLUSION OF LAW

Chronic lumbosacral spine degenerative disc disease, discectomy residuals, right L5 radiculitis, and lumbar spine strain were incurred proximately due to or as the result of the Veteran's service-connected bilateral pes planus.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on the claim for VA benefits.  In the decision above, the Board grants service connection for chronic lumbosacral spine degenerative disc disease, discectomy residuals, right L5 radiculitis, and lumbar spine strain.  As such action represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and to assist is necessary.  


II.  Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for bilateral pes planus.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is considered competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not refer to a chronic lumbar spine and/or back disorder.  Clinical documentation from Our Lady of Lourdes Hospital dated in May 1975 conveys that the Veteran presented a history of back pain since active service.  

In a September 1977 written statement, the Veteran advanced that he experienced "severe back pain due to improper posture brought about by my feet condition" during active service which continued until the present time.   

An October 1979 physical evaluation from S. Phillips, M.D., states that the Veteran presented a history of having been on an oil rig which flipped over in September 1979 and subsequently experienced back pain.  Contemporaneous X-ray studies of the lumbar spine revealed findings consistent with lumbosacral joint space narrowing and T-11-L1 anterior wedge compression "suggestive of developmental changes of Scheuermann's disease."  The doctor opined that the Veteran "sustained an injury to his back in an accident at sea [which] appears to be a contusion or strain with pre-existing Scheuermann's disease."  

At a July 1997 VA examination for compensation purposes, the Veteran presented a history of injuring his back in the 1979 oil rig accident; reinjuring it in 1985 while unloading heavy boxes from a truck; and undergoing a 1989 spinal operation.  The Veteran was diagnosed with post-operative lumbar spine degenerative disc disease and degenerative joint disease.  

At a June 2010 VA examination for compensation purposes, the Veteran presented a history of chronic low back pain since active service.  The Veteran was diagnosed with chronic lumbar spine strain with lumbosacral degenerative disc disease, discectomy residuals, and right L5 radiculitis.  The examiner opined that:

The lumbar spine chronic strain and post-op discectomy and right L5 radiculitis is not caused by or a result of active duty bilateral pes planus.  Rationale for opinion given:  The service records with no diagnosis or treatment for low back condition the Veteran claims as a result of prolonged standing as a cook.  The Veteran worked offshore and injured low back and was out of work for two years.  ...  The low back condition was not caused nor aggravated by pes planus.  Other comment:  The low back condition is lumbar spine chronic strain and post-op discectomy and right L5 radiculitis.  As above, the foot pain did contribute to low back disorder, but the main cause was aging and industrial offshore injury.  The low back disability due to intercurrent work-related back injury has the main component of low back pain and spine strain and residuals.  These are separate from the disability due to bilateral pes planus.  (emphasis added).  

The Veteran advances that he sustained a chronic lumbosacral spine disorder secondary to his service-connected bilateral foot disability.  Service connection is currently in effect for bilateral pes planus.  The clinical reflects that the Veteran complained of chronic low back pain which he related to active service prior to his 1979 and 1985 industrial accidents.  At the June 2010 VA examination, the Veteran was diagnosed with chronic lumbosacral spine degenerative disc disease, discectomy residuals, right L5 radiculitis, and lumbar spine strain.  The examiner concluded that the Veteran's "foot pain did contribute to low back disorder" and he exhibited a lumbar spine "disability due to bilateral pes planus."  Given such findings and in the absence of any competent medical evidence to the contrary, the Board finds that service connection for chronic lumbosacral spine degenerative disc disease, discectomy residuals, right L5 radiculitis, and lumbar spine strain is now warranted.  


ORDER

Service connection for chronic lumbosacral spine degenerative disc disease, discectomy residuals, right L5 radiculitis, and lumbar spine strain is granted.  


REMAND

The report of the September 2011 VA examination for compensation purposes conveys that the Veteran was "SSI disabled."  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

In reviewing the June 2010 and September 2011 VA examination reports, the Board observes that neither examination addressed whether the Veteran's chronic post-operative right foot and left foot disorders increased in severity beyond their natural progression as the result of his service-connected bilateral pes planus.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that further evaluation would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after November 2011 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his chronic right and left foot disorders after November 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after November 2011.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the decision for incorporation into the record.  

4.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of his chronic post-operative right foot and left foot disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified chronic foot disorder had its onset during active service, is related to the Veteran's in-service foot complaints, otherwise originated during active service, and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's bilateral pes planus and other service-connected disabilities.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  After the requested examination has been completed, the VA examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


